Applicant should note that the examiner on this case has changed.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendments
Applicant's amendments filed 6/15/2020 to claims 21 and 25-28 have been entered. Claim 24 had been canceled. Claims 21-23 and 25-32 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.
	Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 21-23 and 25-32 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lim (WO 2009105044, IDS reference) in view of Cantaluppi et al (WO 2009057165, IDS reference).
Lim beneficially teaches that human mesenchymal stem-cell derived particles/exosomes (reads on microvesicles) are useful in a method of treatment of a disease in an individual, including cancer (reads on tumour disease) (see entire document including, e.g., Abstract; pages 4, lines 20-28; page 45, line 17 - page 47, line 3; 52-53; and Claims 13 and 14).  Furthermore, Lim teaches that exosomes have been used in immunotherapy for treatment of cancer (page 45, lines 17-18).  Lim also beneficially teaches that the cancer includes squamous 
Lim does not teach that the mesenchymal stem cell is an adult stem cell that is a liver stem cell or that the mesenchymal stem cell is a non-oval liver stem cell (HLSC). Lim does not teach microvesicle dosages administered to the patient.

Cantaluppi beneficially teaches a method of using microvesicles for use in the inhibition of apoptosis induced by cytostatic agents, thereby reducing the side effects of chemotherapy of cancer (pg. 5 paragraph 3).  Furthermore, Cantaluppi teaches that stem cell from which the microvesicles are obtained are adult human liver stem cells (HLSC) (abstract and pg. 17 paragraph 3). Cantaluppi also teaches that the microvesicles are suitably administered by intravenous infusion and it may be prepared in a dosage form suitable for the administration of an amount of microvesicles comprised between about 30 to 120 µg body weight of the recipient (pg. 5 paragraph 6).

M.P.E.P. § 2111.03 states that the transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) (emphasis in original). “A ‘consisting essentially of’ claim occupies a middle ground between closed claims that are written in a consisting of’ format and fully open claims that are drafted in a ‘comprising’ format.” PPG Industries v. Guardian Industries, 156 F.3d 1351, 1354, 48 USPQ2d 1351, 1353-54 (Fed. Cir. 1998), et al. For the purposes of searching for and applying prior art under 35 U.S.C. §§ 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of,” applicant has the burden of showing that the introduction of additional In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964) et al. Since the specification in this case does not particularly point out the basic and novel characteristics of the claimed composition “consisting essentially of one or more macrovesicles”, the phrase “consisting essentially of” in claim 21 has been interpreted as “comprising” for the purpose of art rejections. As stated in the above rejection, Lim teaches embodiments wherein the treatment composition is the particles/exosomes together with a pharmaceutically acceptable excipient, diluent or carrier, and Lim’s teachings therefore read on the composition “consisting essentially of”.
Thus, the invention as a whole is prima facie obvious over the cited references, especially in the absence of evidence to the contrary.  
Response to Arguments
Applicant's arguments filed 6/15/2020 have been fully considered but they are not persuasive. 
Applicant highlights that the amendments to the claims incorporate subject matter in the allowed parent application (15/620,164). Applicant then cites to In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and the conclusion that if an independent claim is nonobvious under 35 U.S.C. 103, then any claim depending therefrom is nonobvious. Applicant concludes that the rejections are moot and the instant claim is allowable. First, contrary to the applicant’s assertion, the scope of the allowed claim from application 15/620,146, now claim 1 in U.S. Patent 10,105,395, is not identical to the scope of instant independent claim 21. Specifically, the method of claim 1 in U.S. Patent 10,105,395 is limited to a method wherein the treatment which “kills cancer cells” is a treatment that is “consisting essentially of one or more microvesicles”. Therefore the method of claim 1 in U.S. Patent 10,105,395 is limited to a method that excludes other cytotoxic agents that kill cancer cells, as this would be outside of the scope of “consisting essentially of”. In the instant case, the treatment method is two prong; instant independent claim 21 recites (1) a treatment “consisting essentially of one or more microvesicles” and (2) a In re Fine, this statement is in regard to dependent claims not to new claims presented in a new application. As none of the claims in the instant application are allowable, this statement is not relevant to the instantly pending claims. As explained above, the instantly claimed method is obvious over the teachings of Lim in view of Cantaluppi. Therefore this argument is not persuasive. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 21-23 and 25-32 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9, 717, 760. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because both are drawn to a method of treating cancer, comprising administering to a patient, in need thereof a therapeutically effective amount of a composition consisting essentially of one or more microvesicles derived from an adult stem cell, wherein said treating kills cancer cells.   
	Instant claim 1 is generic to all that is recited in 1 of U.S. Patent No. 9, 717, 760.  That is, claims 1 of U.S. Patent No. 9, 717, 760 fall entirely within the scope of instant claim 21 or, in other words, instant claim 21 is anticipated by claims 1 of U.S. Patent No. 9, 717, 760.  In addition, please note that the instant claims encompass and/or are encompassed by the U.S. Patent No. 9, 717, 760 claims.
Claims 21-23 and 25-32 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10, 105, 395. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because both are drawn to a method of treating cancer, comprising administering to a patient, in need thereof a therapeutically effective amount of a composition consisting essentially of one or more microvesicles derived from an adult stem cell, wherein said treating kills cancer cells.   
	Instant claim 1 is generic to all that is recited in 1 of U.S. Patent No. 10, 105, 395.  That is, claims 1 of U.S. Patent No. 10, 105, 395 fall entirely within the scope of instant claim 21 or, in other words, instant claim 21 is anticipated by claims 1 of U.S. Patent No. 10, 105, 395.  In addition, please note that the instant claims encompass and/or are encompassed by the U.S. Patent No. 10, 105, 395 claims.
Response to Arguments
Applicant's arguments filed 6/15/2020 have been fully considered but they are not persuasive. 
Applicant points to the Terminal Disclaimer filed 6/15/2020 and alleges that the rejections are moot. However, the Terminal Disclaimer review decision mailed 6/16/2020 states that the Terminal Disclaimer was not accepted because the person who signed the Terminal Disclaimer was not the applicant, patentee or an attorney or agent of record. Applicant must file a POA that gives power to the attorney to the person who is signing the Terminal Disclaimer, along with another copy of the Terminal Disclaimer. Alternatively, applicant may submit a new Terminal Disclaimer that is signed by the applicant. 
Conclusion
No claims are free of the art. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653